United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2127
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2006 appellant filed a timely appeal from a May 25, 2006 decision of
the Office of Workers’ Compensation Programs which reduced her compensation benefits and a
June 12, 2006 decision denying merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to reduce appellant’s
compensation benefits based on her capacity to earn wages as a telephone solicitor; and
(2) whether the Office properly refused to reopen her claim for further review of the merits
pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On May 9, 1999 appellant, then a 24 year-old tax examining assistant, sustained a left
ankle sprain when she slipped and fell at work. She stopped work that day and has not returned.1
The accepted conditions include left ankle reflex sympathetic dystrophy. Appellant was placed
on the periodic rolls.2 In December 1998, she moved to Kent, Washington, in June 1999, to
Sevierville, Tennessee and in September 20, 2000 to San Antonio, Texas where she came under
the care of Dr. Stephanie Jones, a Board-certified anesthesiologist. By report dated April 29,
2004, Dr. Jones advised that appellant was capable of sedentary work without prolonged
standing or walking. In a July 28, 2004 work capacity evaluation, Dr. David Cantu, Boardcertified in family medicine, advised that appellant could work eight hours a day with restrictions
for one year of two hours of walking, standing, twisting, bending, stooping, lifting and no
squatting, kneeling or climbing. Lifting was restricted to 10 pounds.
In April 2004, appellant moved to Port Aransas, Texas, near Corpus Christi. On
January 20, 2005 she was referred to a vocational rehabilitation counselor, Donna Johnson, M.
Ed. As appellant was unable to secure employment, on May 31, 2005 Ms. Johnson identified the
positions of cashier, ticket seller and telephone solicitor as within appellant’s sedentary strength
category. Ms. Johnson noted appellant’s work restrictions and that the positions were reasonably
available in the local labor market of Corpus Christi, Texas. In an undated letter received on
November 10, 2005, appellant informed the Office that she had moved from Port Aransas to
New Braunfels, Texas.
By letter dated January 19, 2006, the Office proposed to reduce appellant’s compensation
benefits based on her capacity to earn wages as a cashier. In a response dated January 27, 2006,
appellant disagreed with the proposed reduction, contending that she could not stand for more
than one-half hour per day. In reports dated September 2 and December 2, 2005, Dr. Jones noted
diagnoses of reflex sympathetic dystrophy and leg pain. In a February 3, 2006 report, she
advised that the cashier position would require too much standing but that appellant could
otherwise perform sedentary work.
On March 23, 2006 the Office proposed to reduce appellant’s compensation benefits
based on her capacity to earn wages as a telephone solicitor.3 In an April 7, 2006 treatment note,
Dr. Jones reiterated her diagnoses and advised that appellant was stable.
By decision dated May 25, 2006, the Office reduced appellant’s compensation benefits,
effective May 23, 2006 based on her capacity to earn wages as a telephone solicitor.
1

Appellant initially fell on a wet floor at work on May 2, 1989 and fell in the parking lot at work on May 9, 1989.

2

On February 28, 1996 appellant was granted a schedule award for a 100 percent loss of use of the left leg. The
award ran from August 16, 1995 to February 20, 2001 and during this period, she also received retirement benefits
from the Office of Personnel Management. After the schedule award expired in 2001, appellant opted the Federal
Employees’ Compensation Act benefits and she was returned to the periodic rolls.
3

Section 299.357-014 of the Dictionary of Occupational Titles (DOT) provides that the position of telephone
solicitor requires sedentary strength and it is described as a position in which merchandise or services are solicited
over the telephone. United States Department of Labor, Dictionary of Occupational Titles, 4th ed. rev. 1991.

2

On June 3, 2006 appellant requested reconsideration. In a May 25, 2006 report,
Dr. Gerlyn Friesenhahn, a Board-certified neurologist, noted the history of injury and appellant’s
complaints of pain and recent leg weakness that caused falls. Dr. Friesenhahn advised that there
were no neurologic findings on examination to account for her falls and advised that she used a
cane. By decision dated June 12, 2006, the Office denied appellant’s reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.5
Section 8115 of the Act6 and Office regulations provide that wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his wage-earning capacity. If the actual earnings do not fairly and reasonably represent
wage-earning capacity or the employee has no actual earnings, his or her wage-earning capacity
is determined with due regard to the nature of the injury, the degree of physical impairment,
usual employment, age, qualifications for other employment, the availability of suitable
employment and other factors or circumstances which may affect the wage-earning capacity in
his or her disabled condition.7
The Office must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which the Office relies must provide a detailed description of the
condition.8 Additionally, the Board has held that a wage-earning capacity determination must be
based on a reasonably current medical evaluation.9
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office for selection of a position listed in the Department of Labor’s Dictionary of
Occupational Titles or otherwise available in the open market, that fits that employee’s
capabilities with regard to his or her physical limitations, education, age and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
4

James M. Frasher, 53 ECAB 794 (2002).

5

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

6

5 U.S.C. §§ 8101-8193.

7

5 U.S.C. § 8115; 20 C.F.R. § 10.520; John D. Jackson, supra note 5.

8

William H. Woods, 51 ECAB 619 (2000).

9

John D. Jackson, supra note 5.

3

service.10 Finally, application of the principles set forth in Albert C. Shadrick11 will result in the
percentage of the employee’s loss of wage-earning capacity.12
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, the Office must consider the degree of physical impairment,
including impairment results from both injury related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.13
ANALYSIS -- ISSUE 1
The Board finds that the Office did not properly find that appellant was capable of
performing the selected position of telephone solicitor. The medical evidence consisted of the
April 29, 2004 report provided by Dr. Jones and the July 28, 2004 work capacity evaluation
provided by Dr. Cantu which established that appellant was no longer totally disabled and the
Office properly referred her for vocational rehabilitation counseling in January 2005. Because
appellant was unable to secure employment on May 31, 2005, the vocational rehabilitation
counselor identified three positions, cashier, ticket seller and telephone solicitor, that fit
appellant’s capabilities. The Office based its May 25, 2006 decision on the latter position which
is identified in the Dictionary of Occupational Titles as sedentary.14 In a February 3, 2006
report, Dr. Jones advised that appellant could work a sedentary position. The medical evidence,
therefore, established that she was physically capable of performing the telephone solicitor
position.
As previously noted, however, the selected position must be reasonably available in
appellant’s commuting area. The rehabilitation counselor based her May 31, 2005 job
classification survey on the Corpus Christi, Texas area. Appellant had moved from Port
Aransas, Texas, in the Corpus Christi area, to New Braunfels, Texas in the Fall of 2005.15 The
Office did not reduce her compensation until May 23, 2006. Office procedures state that the
availability of the employment is usually evaluated with respect to the area where the injured
employee resides at the time the determination is made.16 As the Office based its reasonable
availability findings without any consideration of appellant’s move in the fall of 2005, it failed to
10

James M. Frasher, supra note 4.

11

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

12

James M. Frasher, supra note 4.

13

John D. Jackson, supra note 5.

14

Supra note 3.

15

The Board notes that New Braunfels is located approximately 210 miles northwest of Port Aransas, Texas.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.814.8(c)(1) (December 1995).

4

meet its burden of proof to establish that the position of telephone solicitor was reasonably
available in the general labor market in the commuting area in which appellant lived at that time,
New Braunfels, Texas. Accordingly, the Office failed to establish that the position of telephone
solicitor represented appellant’s wage-earning capacity and failed to properly reduce her
compensation benefits.
CONCLUSION
The Board finds that the Office did not meet its burden of proof in reducing appellant’s
wage-earning capacity based on her ability to earn wages in the constructed position of telephone
solicitor because the Office did not establish that the selected position of telephone solicitor was
reasonably available in appellant’s commuting area of New Braunfels, Texas.
In view of the Board’s disposition of the first issue, the second issue is moot.17
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 25, 2006 be reversed.
Issued: April 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

In light of this finding, the Board did not review Dr. Friesenhahn’s report, which appellant submitted with her
June 3, 2006 reconsideration request. Appellant also submitted evidence subsequent to the Board’s June 12, 2006
decision. The Board cannot consider this evidence, however, as its review of the record is limited to the evidence of
record which was before the Office at the time of its final decision. 5 U.S.C. § 501.2(c).

5

